       Case 9:19-cv-00145-DLC Document 85 Filed 09/15/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION

MICHAEL PATTERSON and CHERYL                           CV 19–145–M–DLC
PATTERSON,

                    Plaintiffs,
                                                               ORDER
       vs.

FAY SERVICING LLC and JOHN DOES
1-10,

                    Defendants.

     Pursuant to the Plaintiffs’ Notice of Dismissal with Prejudice (Doc. 84),

IT IS ORDERED that the above-captioned matter is DISMISSED WITH

PREJUDICE, each party to bear its own costs and fees. IT IS FURTHER

ORDERED that all pending motions are DENIED AS MOOT and all deadlines are

VACATED.

     DATED this 15th day of September, 2020.
